PER CURIAM.*
German Rodriguez, Texas prisoner # 748574, appeals from the dismissal of his 42 U.S.C. § 1983 action as frivolous. We do not address the merits of any of Rodriguez’s appellate contentions.
The district judge is married to the magistrate judge, and he therefore should have recused himself under 28 U.S.C. § 455(a) so that another judge could review the magistrate judge’s reports and recommendations. See Jones v. Patrick, No. 02-40846, 54 Fed.Appx. 414, 54 Fed. Appx. 414 (5th Cir. Nov. 14, 2002) (unpublished; copy attached). Accordingly, we VACATE the judgment and REMAND the case with directions that the magistrate judge’s reports and recommendations be considered by another district judge. See Jones at 2-3.
VACATED AND REMANDED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.